379 U.S. 132 (1964)
NORTHWESTERN PACIFIC RAILROAD CO.
v.
INTERSTATE COMMERCE COMMISSION ET AL.
No. 381.
Supreme Court of United States.
Decided November 23, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA.
Randolph Karr for appellant.
Solicitor General Cox, Assistant Attorney General Orrick, Robert B. Hummel, Arthur J. Murphy, Jr., and Robert W. Ginnane for the Interstate Commerce Commission et al.; J. Thomason Phelps for Public Utilities Commission of California et al.; Boris H. Lakusta for the City of San Rafael et al.; and Frederick G. Pfrommer for Atchison, Topeka & Santa Fe Railway Co., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.